Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing REGISTRATION NO. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 USA TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 23-2679963 (I.R.S. Employer Identification Number) 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) George R. Jensen, Jr. Chief Executive Officer USA Technologies, Inc. 100 Deerfield Lane, Suite 140 Malvern, Pennsylvania 19355 (610) 989-0340 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Douglas M. Lurio, Esquire Lurio & Associates, P. C. One Commerce Square 2005 Market Street, Suite 2340 Philadelphia, PA 19103-7015 (215) 665-9300 (Approximate date of proposed sale to the public) From time to time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ CALCULATION OF REGISTRATION FEE Proposed Title of each Proposed Maximum class of Maximum Aggregate Amount of Securities to Amount to be Offering Price Offering Registration be Registered Registered Per Unit (9) Price Fee Common Stock, no par value 1,020,000 shares (1) $5.75 $5,865,000 $ 627.56 400,000 shares (2) $5.75 $2,300,000 $ 246.10 71,428 shares (3) $5.75 $ 410,711 $ 43.95 40,000 shares (4) $5.75 $ 230,000 $ 24.61 33,184 shares (5) $5.75 $ 190,808 $ 20.42 2,536 shares (6) $5.75 $ 14,582 $ 1.56 36,040 shares (7) $5.75 $ 207,230 $ 22.17 16,667 shares (8) $ 95,835 $ 10.25 TOTAL 1,619,855 shares $9,314,166 $996.62 (10) (1) Represents shares issuable by us to Steve Illes under the 2006-B Common Stock Purchase Agreement between Mr. Illes and us dated September 25, 2006 including the 20,000 shares issued to Mr. Illes as a due diligence/commitment fee. (2) This registration statement amends our registration statement on Form S- 1, Commission File No. 333-130992, and pursuant to Rule 429 of the Securities Act of 1933, as amended, carries forward 400,000 shares issued to Wellington Management Company, LLP, as investment adviser for certain of its clients. 2 This registration statement amends our registration statement on Form S- 1, Commission File No. 333-101032, and pursuant to Rule 429 of the Securities Act of 1933, as amended, carries forward 71,428 shares issuable to Kazi Management upon exercise of warrants. This registration statement amends our registration statement on Form S- 1, Commission File No. 333-130992, and pursuant to Rule 429 of the Securities Act of 1933, as amended, carries forward 40,000 shares issued to Rationalwave On Shore Equity Fund, L.P. Represents shares issued by us to Swartz Private Equity, LLC, pursuant to our September 25, 2006 Settlement Agreement. Represents shares issued by us to Erica Bender pursuant to our September 22, 2006 Settlement Agreement. Represents 25,000 shares issued to George Jensen under his employment agreement and 11,040 shares issued to him in lieu of cash salary under his employment agreement. Represents 16,667 shares issued to Stephen Herbert under his employment agreement. Pursuant to Rule 457c, the registration fee has been calculated at the average of the bid and ask price within 5 days prior to the date of the filing of the registration statement. $356.45 of the filing fee is being paid at the time of filing this registration statement. $470.80 of the filing fee was previously paid and is offset against the currently due filing fee in connection with the Companys registration statement No. 333-130992 filed on January 12, 2006 relating to the 400,000 shares described in footnote (2) to this table. $122.29 of the filing fee was previously paid and is offset against the currently due filing fee in connection with the Companys registration statement No. 333-130992 filed on January 12, 2006 relating to the 71,428 shares described in footnote (3) to this table. $47.08 of the filing fee was previously paid and is offset against the currently due filing fee in connection with the Companys registration statement No. 333-130992 filed on January 12, 2006 relating to the 40,000 shares described in footnote (4) to this table. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission ("SEC") is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 PROSPECTUS USA TECHNOLOGIES, INC. 1,619,855 shares of Common Stock THE OFFERING The resale of up to 1,619,855 shares of common stock in the over-the-counter market at the prevailing market price or in negotiated transactions. We will receive no proceeds from the sale of the shares by the selling shareholders. We will receive proceeds from the sale of shares issuable upon the sale of shares to Steve Illes under the 2006-B Common Stock Purchase Agreement dated September 25, 2006, and from the sale of shares issuable upon the exercise of warrants by a selling shareholder. Because the selling shareholders will offer and sell the shares at various times, we have not included in this prospectus information about the price to the public of the shares or the proceeds to the selling shareholders. Steve Illes is an underwriter within the meaning of the Act in connection with the sale of shares purchased from us under his agreement with us. Mr. Illes will receive a ten percent discount from us in connection with his purchase of shares from us. See Other Events. Our common stock is included for quotation on the over-the-counter bulletin board under the symbol "USAT." The closing bid price for the common stock on October 12, 2006, was $5.75 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. Please refer to Risk Factors beginning on Page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is October 20, 2006. 4 TABLE OF CONTENTS Contents Page Prospectus Summary 6 Risk Factors 7 Use of Proceeds 14 Selected Financial Data 15 Quarterly Financial Data 15 Quantitative and Qualitative Disclosures About Market Risk 16 Managements Discussion And Analysis of Financial Condition And Results of Operations 16 Other Events 29 Business 32 Management 48 Principal Shareholders 57 Certain Transactions 59 Selling Shareholders 60 Market for Common Stock 62 Plan of Distribution 64 Description of Securities 65 Legal Matters 69 Experts 70 Where You Can Find Additional Information 70 Financial Statements F-1 5 PROSPECTUS SUMMARY OUR COMPANY USA Technologies, Inc. (the Company, We and Our) was incorporated in the Commonwealth of Pennsylvania in January 1992. The Company offers a suite of networked devices and associated wireless non-cash payment, control/access management, remote monitoring and data reporting services. As a result of the acquisition of the assets of Bayview Technology Group, LLC ("Bayview") in July 2003, our Company also manufactures and sells energy management products which reduce the power consumption of various equipment, such as refrigerated vending machines and glass front coolers, thus reducing the energy costs associated with operating this equipment. OUR BUSINESS Our networked devices and associated services enable the owners and operators of everyday, stand-alone, distributed assets, such as vending machines, personal computers, copiers, faxes, kiosks and laundry equipment, the ability to remotely monitor, control and report on the results of these distributed assets, as well as the ability to offer their customers alternative cashless payment options. OUR MARKET Our customers fall into the following categories; vending machine owners and/or operators, business center operators which include hotels and audio visual companies, commercial laundry operators servicing colleges and universities, brand marketers wishing to provide their products or services via kiosks or vending machines and equipment manufacturers such as consumer electronics, appliances, building control systems, factory equipment and computer peripherals that would like to incorporate the technological features of our networked devices (i.e. remote monitoring, reporting and control as well as cashless payments) into their products. Customers for our energy management products also include energy utility companies and operators of glass front coolers. RESEARCH AND DEVELOPMENT COSTS Research and development expenses, which are included in general and administrative and compensation expense in the Consolidated Statements of Operations, were approximately $974,000, $1,364,000, and $688,000 for the years ended June 30, 2006, 2005 and 2004, respectively. 6 ABOUT OUR OFFERING Our selling shareholders are, as of the date of this prospectus, as follows: * the holders of 495,720 shares; * a holder of unexercised warrants which, if exercised, would represent 71,428 shares (based upon the price of our shares of $5.75 on October 12, 2006, none of these warrants are in the money); * up to 1,000,000 shares that Steve Illes has agreed to purchase under the Common Stock Purchase Agreement dated September 25, 2006; * 36,040 shares held by our Chairman and Chief Executive Officer, George R. Jensen, Jr.; and * 16,667 shares held by our President and Chief Operating Officer, Stephen P. Herbert. Based upon the shares outstanding as of September 15, 2006 of 6,586,487 shares of Common Stock, if Mr. Illes purchases all of the shares covered by this prospectus, and all of the warrants are exercised, we would have 7,649,023 shares outstanding. The shares covered by this prospectus would be offered by our selling shareholders at the market price at the time of resale. Our selling shareholders may also sell their shares to other investors in a transaction not on the open market. There is no requirement that our selling shareholders sell their shares pursuant to this prospectus. We will not receive any of the proceeds raised by the offering. We would receive proceeds from the purchase by Mr. Illes of the shares referred to above and from the exercise of the warrants referred to above. RISK FACTORS We have a history of losses since inception and if we continue to incur losses the price of our shares can be expected to fall. We have experienced losses since inception. We expect to continue to incur losses for the foreseeable future as we expend substantial resources on sales, marketing, and research and development of our products. From our inception through June 30, 2006, our cumulative losses are approximately $128 million. For our fiscal years ended June 30, 2004, 2005 and 2006, we have incurred net losses of $21,426,178, $15,499,190, and $14,847,076, respectively.
